Citation Nr: 1531194	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  10-15 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for a lumbar spine disability, currently rated at 20 percent prior to January 18, 2010, 100 percent from January 18, 2010 to July 1, 2010, and 20 percent since July 1, 2010. 

2.  Entitlement to an increased disability rating for headaches, currently rated at 30 percent prior to December 1, 2009, and 50 percent since December 1, 2009. 


REPRESENTATION

Appellant (the Veteran) is represented by: New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active duty service from September 1988 to June 2000.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the RO in Philadelphia, Pennsylvania.

In May 2015, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.


FINDINGS OF FACT

1.  Prior to January 18, 2010, the Veteran's lumbar spine disability was manifested by painful and limited motion of the thoracolumbar spine, with limitation of forward flexion that approximated 30 degrees or less, but without any degree of ankylosis; incapacitating episodes of intervertebral disc syndrome, to the extent present, did not have total duration of at least 6 weeks; the Veteran's symptomatology is contemplated by the schedular rating criteria.  

2.  Since July 1, 2010, the Veteran's lumbar spine disability has been manifested by painful and limited motion of the thoracolumbar spine, with forward flexion demonstrated consistently in excess of 30 degrees without any degree of ankylosis; during this period, there were no incapacitating episodes of intervertebral disc syndrome; the Veteran's symptomatology is contemplated by the schedular rating criteria.  

3.  For the entire period of this appeal, the Veteran's headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; the Veteran's symptomatology is contemplated by the schedular rating criteria.  


CONCLUSIONS OF LAW

1.  Prior to January 18, 2010, the criteria for a disability rating of 40 percent for the lumbar spine disability are met; the criteria for a rating in excess of 40 percent are not met for any portion of that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

2.  Since July 1, 2010, the criteria for a disability rating in excess of 20 percent for the lumbar spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2014).

3.  Prior to December 1, 2009, the criteria for a disability rating of 50 percent for headaches are met; the criteria for a rating in excess of 50 percent are not met for any portion of that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).

4.  Since December 1, 2009, the criteria for a disability rating in excess of 50 percent for headaches are not met for any portion of that period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition.  Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Lumbar Spine Disability  

In a December 2006 decision, the RO granted service connection for lumbosacral spine discogenic disease and assigned a 20 percent rating under Diagnostic Code 5243, effective August 1, 2006.  The current appeal arises from a claim for an increased rating received at the RO on April 10, 2009.  During the course of the current appeal, in an April 2014 rating decision, the RO assigned a temporary total disability rating for surgical convalescence, effective January 18, 2010.  At the termination of the temporary total rating, a 20 percent rating was assigned, effective July 1, 2010.  As the maximum rating of 100 percent is assigned from January 18, 2010 to July 1, 2010, no higher rating is available.  Therefore, the Board's discussion will focus on the periods prior to, and after, the temporary total rating.  

The current ratings are assigned under Diagnostic Code 5243, which addresses intervertebral disc syndrome.  Under that code, preoperative and/or postoperative intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  

In addition, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.  In this case, separate ratings have been assigned for neurologic impairment of the lower extremities.  Those ratings were assigned in an April 2014 rating decision, which is not on appeal.  

The General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula) encompasses such disabling symptoms as pain, ankylosis, limitation of motion, muscle spasm, and tenderness.  Diagnostic codes 5235-5243 are included.  

Under the General Rating Formula for diseases and injuries of the thoracolumbar spine, a 100 percent rating is available for unfavorable ankylosis of the entire spine; a 50 percent rating is available for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent rating is available for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; a 20 percent rating is currently assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (2): (See also Plate V.).  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Note (5).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a 60 percent rating with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months; a 40 percent rating with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 20 percent rating with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (1).  

After a review of all of the evidence, the Board finds that the 20 percent rating currently assigned prior to the Veteran's surgery on January 18, 2010 does not adequately reflect the level of impairment demonstrated for that period.  In essence, the Veteran required surgery on his lumbar spine due to a re-injury in March 2009.  As reflected in clinical reports, this injury produced an immediate onset of low back pain necessitating his being placed on desk duty at his job as a law enforcement officer.  It also resulted in his commencing physical therapy and pain management treatments, and ultimately resulted in the need for surgery on January 18, 2010.  The Veteran filed the current claim on April 10, 2009 asserting that his condition had worsened.  Notably, when examined on September 8, 2009 by K. Rogers, DO, the Veteran could only attain 10 degrees of forward flexion at which point he had to stop due to onset of pain.  This measurement meets the criteria for a 40 percent rating. 

The Board acknowledges that a May 2009 VA examination indicates somewhat better range of motion, with forward flexion attained to 40 degrees.  The Board observes that any disability can be subject to flares.  The rating assigned must, to the extent possible, reflect the overall level of impairment, including during flares.  In finding that the September 2009 results more accurately reflect the Veteran's overall level of impairment during this period, the Board has considered the Veteran's occupational impairment in addition to his measured forward flexion.  The March 2009 injury necessitated the Veteran having to be reassigned and ultimately to take temporary disability status.  This can be taken as a reflection of the level of functional impairment present at that time.  

In sum, the evidence in favor of assignment of a 40 percent rating during this period has attained relative equipoise with the evidence against such a rating.  With resolution of all reasonable doubt in favor of the claim, the Board concludes that a 40 percent rating is warranted during the period prior to January 18, 2010.  

The Board finds that, at no time under consideration in this appeal have the Veteran's symptoms more nearly approximated unfavorable ankylosis of the entire thoracolumbar spine, as is required for a 50 percent rating.  The Veteran has always demonstrated some motion of the thoracolumbar spine, and has always been able to attain the neutral position (0 degrees).  There is no notation of the symptomatology associated with unfavorable ankylosis, as set out above.  Accordingly, the Board concludes that a 50 percent rating is not warranted at any time pertinent to this appeal.  

The Board also finds that, since July 1, 2010, a rating in excess of the current 20 percent is not warranted.  Pertinent to this period after post-surgical convalescence, a VA examination was conducted in May 2011.  This report reflects that forward flexion was measured from 0 to 45 degrees with pain reported at 45 degrees; extension was measured from 0 to 20 degrees with pain at 20 degrees; left lateral flexion and right lateral flexion were measured from 0 to 20 degrees with pain at 20 degrees; right and left rotation were measured from 0 to 20 degrees with pain at 20 degrees.  Three repetitive ranges of motion were done, and with all 3, the range of motion was identical and without additional limitation by pain, fatigue, weakness, or lack of endurance.

The Veteran was again examined in April 2014, at which time forward flexion was measured to 60 degrees with onset of pain at 60 degrees; extension was measured to 10 degrees with onset of pain at 10 degrees; right lateral flexion was measured to 20 degrees with onset of pain at 20 degrees; left lateral flexion was measured to 30 degrees without pain; right and left rotation were each measured to 30 degrees without pain.  The results were the same after 3 repetitions.  

The Veteran testified that he experiences pain at the site of the surgery due to "metal things" that were implanted.  The Board observes that the operative report notes the implantation of a "prosthetic bone cage device." 

Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The presence of pain with motion is certainly a component of low back disability.  However, the May 2011 and April 2014 examinations reflect that, despite pain, the Veteran was able to attain forward flexion significantly in excess of 30 degrees.  Moreover, there was no weakness, fatigue or incoordination.  The issue is not whether pain is present or wither it additionally limits flexion, but whether that additional limitation would decrease the flexion to 30 degrees or less.  Here, the evidence does not demonstrate or suggest impairment to that level.  As such, the Board concludes that a rating higher than 20 percent under the General Rating Formula is not warranted since July 1, 2010.
  
Both the May 2011 examination report and the April 2014 examination report reflect that there had been no incapacitating episodes over the previous 12 months.  Therefore, a higher rating is not warranted under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

As noted above, the Veteran is assigned separate ratings for neurological impairment of the lower extremities, and those ratings are not on appeal.  There are no clinical findings demonstrating any other neurological abnormalities associated with the service-connected lumbar spine disability.  Thus, there is no basis to assign a compensable rating for any such abnormalities not already rated.  
      
In sum, the Board finds that a 40 percent rating is warranted prior to January 18, 2010; however, a rating in excess of 40 percent is not warranted for that period.  The Board also finds that a rating in excess of 20 percent is not warranted since July 1, 2010.  As already discussed, a rating of 100 percent is already assigned from January 18, 2010 to July 1, 2010.  In reaching the above conclusions of law, the Board has considered the applicability of the benefit-of-the-doubt doctrine and has applied it to the extent possible.  However, as the preponderance of the evidence is against any higher ratings than assigned herein, the doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Headaches 

In a December 2006 decision, the RO granted service connection for headaches and assigned a 0 percent rating under Diagnostic Code 8100, effective August 1, 2006.  In a November 2012 rating decision, the RO assigned a 50 percent rating, effective May 3, 2011.  The current appeal arises from a claim for an increased rating received at the RO on April 10, 2009.  During the course of the appeal, in an April 2014 rating decision, the RO made the 50 percent rating effective from December 1, 2009 and assigned a 30 percent for the period prior to December 1, 2009.  

Under Diagnostic Code 8100, migraine headaches are assigned a 50 percent rating where manifested with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability; a 30 percent rating is assigned where manifested with characteristic prostrating attacks occurring on an average once a month over last several months.  

The report of VA examination in May 2009 notes that the Veteran has headaches every single day for which he takes medication and is able to function.  The examiner diagnosed non-prostrating headaches and noted that no further diagnostic testing was warranted.  

The report of VA examination in May 2011 reveals that the Veteran had been incapacitated due to headaches five times per month in a 12-month period since 2009 with each incapacitation lasting approximately 1 day.  

The report of VA examination in April 2014 reveals that the Veteran has headaches every day and has had them for the past 23 years.  He is not able to function in his activities of daily living when he gets a migraine headache.  Incapacitation is approximately eight hours to one day in duration.  Incapacitation occurs seven times per month, but in March 2014, he had 14 attacks.  The examiner found that the Veteran has very prostrating and prolonged attacks of migraines/non-migraine pain productive of severe economic inadaptability.  

At the hearing, the Veteran testified that he experiences daily headaches, which are painful, but seven to eight times per month, he also has migraines, which are sharp, shooting pains that cause him to close his eyes and lie down.  The Veteran contends that his condition has not changed during the period on appeal, and that he experienced the same type of headaches for the entire period.  

The Board can find no significant or persuasive distinction in the symptomatology reported by the Veteran during the roughly seven-month period during which a 30 percent rating is now assigned, and the subsequent period during which a 50 percent rating is assigned.  While the May 2009 VA examination report reflects that, in the opinion of examiner, the Veteran's headaches were not prostrating at that time, the one-page examination report is primarily focused on the Veteran's thoracolumbar spine and contains only minimal discussion of his headaches.  Moreover, the purpose of the examination was to obtain an etiology opinion for both conditions, not to evaluate the severity of his headaches.  The report contains quite minimal detail in comparison to the records of ongoing treatment at Care Neurology of South Jersey, which was the Veteran's primary treatment provider regarding his headaches.  

The RO cited as the basis for assignment of a 50 percent rating a Neurology Consultation conducted on December 1, 2009 at Care Neurology of South Jersey by A. Kachroo, MD.  That report reflects that the Veteran's headaches were getting progressively worse to the point where he could not get out of bed.  Three times a week, he would also have nausea and vomiting.  However, the December 2009 report explicitly states that headaches of increased severity had been occurring over the "past several months."  

The Board finds that it is more consistent with logic and the evidence to fix the date of increase in symptomatology at the date the Veteran filed his claim and stated "[m]y service-connected headaches have worsened" than at the date of the neurology consultation which essentially confirmed the Veteran's assertion of worsening symptoms.  The Veteran is competent to describe his symptoms, and in this case, the December 2009 consultation demonstrates that his April 2009 assertion was credible and accurate.  

The proper effective date for increased rating claims is the earliest date as of which it is factually ascertainable that an increase in disability occurred, if a claim is received within one year from such date; otherwise, the effective date is the date of receipt of claim for increased rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  While the evidence does not demonstrate the precise date on which the increase occurred, and the term "several months" is not precise, the Board resolves any reasonable doubt on this question in favor of the claim and concludes that the proper effective date for the 50 percent rating is the date the claim was received.  

While 38 C.F.R. § 3.400(o)(2) permits the assignment of an effective date up to one year prior to the date of claim, this can only be done if it can be factually ascertained that the increase in disability occurred during that one year period.  Here, this cannot be factually ascertained for the reasons discussed.  

The 50 percent rating now assigned for headaches is the maximum rating for that disability provided under the rating schedule.  Accordingly, a higher schedular rating is not available for any portion of the appeal period.  

The Board has considered whether an extraschedular evaluation is warranted for the issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his back disability and headaches are more severe than is reflected by the assigned ratings.  The symptomatology associated with his service-connected thoracolumbar spine disability includes painful and limited motion of the thoracolumbar spine which impairs his ability to sit, lift, carry, and perform his job duties.  The symptomatology associated with his service-connected headaches includes near-constant pain, with associated nausea and vomiting which is incapacitating several times per month.  With respect to each disability, this impairment is contemplated by the rating schedule.  

In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014). 

The Veteran does not assert that there has been any deficiency in the notice provided to him in April 2009, April 2011, and December 2011 under the Veterans Claims Assistance Act of 2000 (VCAA) and he has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination). 

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, disability records from the Social Security Administration, and private treatment reports identified by the Veteran.  The RO has also obtained a thorough medical examination regarding each claim.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the RO's denial of his claims, and he was informed of the information and evidence necessary to substantiate each claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.











CONTINUED ON NEXT PAGE-ORDER


ORDER

Prior to January 18, 2010, a disability rating of 40 percent, but not higher, for the lumbar spine disability, is granted. 

Since July 1, 2010, a disability rating in excess of 20 percent for the lumbar spine disability is denied.  

Prior to December 1, 2009, a disability rating for headaches of 50 percent, but not higher, is granted.  

Since December 1, 2009, a disability rating in excess of 50 percent for headaches is denied.  




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


